In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-18-00221-CV
                             ________________________


                               TOM JOYCE, APPELLANT

                                            V.

           FIVE STAR TRANSMISSION SERVICE CENTER, INC., APPELLEE


                          On Appeal from the 181st District Court
                                   Randall County, Texas
               Trial Court No. 71,209-B; Honorable John B. Board, Presiding


                                       July 17, 2018

                              ORDER OF DISMISSAL
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Pending before this court is the Joint Motion to Dismiss Appeal filed by Appellant,

Tom Joyce, and Appellee, Five Star Transmission Service Center, Inc. By this motion,

the parties represent that they have reached a settlement. Without passing on the merits

of the appeal, the motion is granted and the appeal is dismissed. See TEX. R. APP. P.

42.1(a)(1). Pursuant to the motion, all costs on appeal shall be taxed against the parties
incurring them. Id. at 42.1(d). Having dismissed this appeal at the parties’ request, no

motion for rehearing will be entertained and our mandate will issue forthwith.


                                                Per Curiam




                                            2